Citation Nr: 0313233	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  94-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of exposure 
to ammonia fumes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968, and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1993 RO decision which denied service 
connection for residuals of exposure to ammonia fumes.  In 
January 1999 and October 2001, the Board remanded the claim 
to the RO for additional evidentiary development.


FINDING OF FACT

The veteran is not shown to have any current residual 
disability from claimed exposure to ammonia fumes in service.


CONCLUSION OF LAW

Claimed residuals of exposure to ammonia fumes were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002);  38 C.F.R. §§ 3.303, 3.317 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from May 1967 
to November 1968 (including service in Vietnam), and from 
December 1990 to June 1991 (including service in Southwest 
Asia during the Persian Gulf War).  His service medical 
records are negative for any complaints or findings 
associated with exposure to ammonia fumes.

VA medical records dated in December 1992 show the veteran 
indicating that he was next door to a chemical plant during 
his service in the Persian Gulf.

In January 1993, the veteran filed his claim for service 
connection for residuals of exposure to ammonia fumes.

In March 1993, the veteran was given a VA systemic conditions 
examination.  He stated that he had been told he had an 
abnormal chest X-ray while in service and thought this may 
have been caused by toxoplasmosis.  He denied hemoptysis and 
shortness of breath, but stated that he became winded when 
walking up stairs.  On physical examination, his lungs were 
clear bilaterally.  An impression of a history of exposure to 
industrial ammonia was indicated.

Various lay statements dated in 1993 are of record.  These 
statements generally indicate that the veteran was in good 
health prior to his service in the Persian Gulf War, but had 
problems following the war.  One statement from a fellow 
serviceman indicates that the veteran was continually exposed 
to chemical and petroleum fumes from a nearby industrial 
complex while in the Persian Gulf, and another statement from 
a fellow serviceman indicates that the veteran once 
complained of having symptoms of chemical exposure.  

In a VA Persian Gulf War Exposure History form dated in 
February 1994, the veteran stated that he was exposed to 
industrial pollution or hazardous waste all the time.  
Specifically, he reported that he was near a steel production 
plant where sulfur may have been present, near a refinery 
plant, and near a fertilizer plant where ammonia was present.

A lay statement dated in May 1995 indicates that the veteran 
complained of a tingling sensation around his lips and 
fingers after sitting in a bunker for a couple of hours 
following an air raid siren in January 1991.

VA outpatient treatment records from June 1995 show the 
veteran being treated in a pulmonary clinic for possible 
sleep apnea, airflow obstruction, and chronic rhinitis.  He 
was indicated to have some airflow obstruction, and it was 
commented that chronic obstructive pulmonary disease could 
not be excluded and he may have asthma.  

In May 1997, the veteran was given a VA chest X-ray.  His 
lungs were clear, with no acute pulmonary or pleural disease 
seen.

In September 2002, the veteran was given a VA general medical 
examination.  He reported a history of breathing air which 
contained ammonia fumes from a nearby factory for a period of 
four to five months while he was in the Persian Gulf.  He 
denied any lung or breathing-related symptoms from this 
exposure and denied any current lung problem.  A chest X-ray 
performed was normal.  The examiner's diagnosis was a history 
of breathing ammonia fumes intermittently for four to five 
month while in the Persian Gulf in 1991.  The doctor said 
that no current residuals of ammonia fume inhalation were 
found.  

The veteran is already service-connected for multiple 
disabilities, some of which have been attributed to 
undiagnosed illness from his Persian Gulf service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Identified 
medical records have been obtained to the extent possible, 
and a VA examination has been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 U.S.C.A. 1117; 38 C.F.R. 3.317.

The veteran seeks service connection for residuals of 
exposure to ammonia fumes.  His service medical records 
contain no evidence of any condition which was medically 
associated with exposure to ammonia fumes.  Post-service 
medical records are likewise negative for any condition 
medically attributed to exposure to ammonia fumes.  At his 
September 2002 VA examination, the veteran reported no 
current lung or breathing problems or symptoms from his 
asserted exposure to ammonia fumes.  The examiner found that 
there were no current residuals from ammonia fume inhalation.  

Service connection requires more than a disease or injury in 
service; there also must be a current related disability 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  As the competent medical evidence 
indicates that the veteran does not have any current residual 
disability from any in-service exposure to ammonia fumes, 
service connection is not warranted.  While the veteran and 
several acquaintances have expressed their belief that the 
veteran has residuals of amonia fumes exposure from Persian 
Gulf War service, they are laymen, and as such have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Service connection is already in effect for several 
conditions, including some based on undiagnosed illness from 
Persian Gulf War service.  However, "exposure to ammonia 
fumes" does not itself constitute a disability for which 
service connection may be granted.

As the preponderance of the evidence is against the claim for 
service connection for residuals of exposure to ammonia 
fumes, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for residuals of exposure to ammonia fumes 
is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

